227 P.3d 209 (2010)
234 Or. App. 214
In the Matter of C.B., Alleged to be a Mentally III Person.
State of Oregon, Respondent,
v.
C.B., Appellant.
08MH0008MS; A139944.
Court of Appeals of Oregon.
Submitted January 8, 2010.
Decided March 3, 2010.
Gregory P. Lynch, Judge pro tempore.
Victoria K. Moffet filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Jeff J. Payne, Assistant Attorney General, filed the brief for respondent.
Before WOLLHEIM, Presiding Judge, and BREWER, Chief Judge, and SERCOMBE, Judge.
PER CURIAM.
Appellant seeks reversal of a judgment committing him as a mentally ill person for a period not to exceed 180 days. ORS 426.130. Appellant argues that the record does not establish by clear and convincing evidence that he is a danger to himself because of a mental disorder. See ORS 426.005(1)(d). The state concedes that the evidence is insufficient for involuntary commitment and that the judgment should be reversed. On de novo review of the record,[1] we accept the state's concession and reverse.
Reversed.
NOTES
[1]  ORS 19.415, which governs our standard of review, was recently amended. Or. Laws 2009, ch. 231, §§ 2-3. The amendments apply to appeals in which the notice of appeal was filed on or after June 4, 2009. Because the notice of appeal in this case was filed before that date, the amendments do not apply.